Citation Nr: 1635071	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a kidney disability.

2. Entitlement to service connection for a liver disability.

3. Entitlement to service connection for a disability of the lungs.

4. Entitlement to service connection for a jaw bone condition.

5. Entitlement to service connection for a right hand disability.

6. Entitlement to service connection for disabilities of the great toes, bilaterally.

7. Entitlement to service connection for sleep apnea.

8. Entitlement to an initial rating in excess of 30 percent for service-connected anxiety disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, September 2011, and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and provided testimony via videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  A transcript of the hearing has been associated with the claims file.

Subsequent to the issuance of the most recent statement of the case (SOC) and/or supplemental statement of the case (SSOC), the Veteran submitted additional evidence for consideration accompanied by waivers of initial RO consideration.  Accordingly, a remand is not necessary before the Board can consider the evidence in adjudicating the claims on appeal.

The issues of entitlement to service connection for the right hand, great toes, and sleep apnea, and entitlement to an increased rating for anxiety are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. During his March 2016 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeals for service connection for kidney and liver disabilities be withdrawn. 

2. The Veteran's obstructive and restrictive lung disabilities are likely related to service.

3. The Veteran does not have a disability of the jaw that is related to service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeals for service connection for kidney and liver disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for service connection for lung disabilities, to include restrictive and obstructive disabilities, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. The criteria for service connection for a disability of the jaw have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during his March 2016 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeals for service connection for kidney and liver disabilities be withdrawn.  Therefore, there remain no allegations of errors of fact or law for appellate consideration for these claims.  Accordingly, the Board does not have jurisdiction to review the appeals for service connection for kidney and liver disabilities and the claims are dismissed.

II. Duties to Notify and Assist

VA's duty to notify was satisfied by letters sent in April 2010 and December 2010, each of which was mailed prior to the initial adjudication of the claims addressed within each notice letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not alleged any error in the issuance of the notice letters.

The Board finds that all necessary development has been accomplished; therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records, identified private treatment records, and service treatment records.  The Veteran submitted treatment records, research documents, personal statements, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Veteran was afforded VA medical examinations in July 2010 and August 2011.  The examiners reviewed the claims file, examined the Veteran, and provided etiology opinions supported by rationale; therefore, the opinion reports are adequate for rating purposes.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III. Service Connection

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1101.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A. Lungs

In his initial claim for service connection, dated March 2010, the Veteran reported that during service, he was exposed to hazardous chemicals for 5 years.  He had severe exposure to rocket fuel propellants and rocket oxidizer twice in one year.  The second incident required hospitalization for 19 days.  He was in critical condition and enduring a long, painful recovery.  He reported that he did not fully recover and that the exposure caused several medical conditions.

Service personnel records show that the Veteran was in a serious accident in which he inhaled an extremely high concentration of highly toxic missile oxidizer.  His physical condition was critical for several days and his recovery was long and painful.  While medical tests indicated that his respiratory functions had returned to normal, the Veteran's breathing appeared to be shallow during normal conversation and he occasionally gasped to restore normal breathing rhythm.  He reported breathing difficulty when reclining on his back.  

He continued to report problems breathing subsequent to the incident.  For example, in November 1976, the Veteran was put on profile for mild obstructive airway disease and prohibited from prolonged exercises.  A reviewing doctor recommended light duty for three months.  In November 1979, he reported continued chest pains with moderate exertion and when lying prone.  The impression was normal lung function with chest pain not obviously organic, i.e. from cardiac or lung disease.  He possibly had a chest wall syndrome with a nonspecific diagnosis.

In December 1981, the Veteran reported having chest pains, noted as pleuritic-quality bilateral chest pains, since his accident in 1976.  The provider indicated that he had treated the Veteran since 1979 and was familiar with the Veteran's breathing patterns and report of chest pains since 1976.  The provider noted that PFT testing in October 1981 suggested a worsening since the May 1979 study.

The Veteran had a VA examination in July 2010.  He reported that he had shortness of breath when walking and said his respiratory condition limited his mobility.  The Veteran's pulmonary function tests (PFTs) showed severe obstructive lung defect, moderate restrictive lung defect, and moderate decrease in diffusing capacity.  The diagnoses included obstructive and restrictive lung defects.  The examiner opined that the conditions are not related to exposure to hazardous fumes during active service.  The examiner noted that the Veteran's condition in service had resolved with complete recovery and normal PFTs in 1976.  No subsequent pulmonary function abnormalities were indicated.  The examiner found that the restrictive lung defect is likely due to body habitus while the obstructive lung defect is likely due to secondary smoke exposure.

In correspondence received in November 2010, the Veteran indicated that after his exposure and treatment, he experienced shortness of breath.  Throughout his career he was given an aerobics waiver.  Tests since service have shown that his lungs are permanently damaged.   He pointed out that he is a non-smoker, as were his parents, and that he has difficulty being around smoke.

In June 2016, the Veteran submitted a nexus statement from a private provider, Dr. J.J.K, indicating that his pulmonary conditions are due to his chemical exposure during service.  The provider reviewed the Veteran's service treatment records and records dated subsequent to service and provided a full rationale in support of the opinion.

The Board has considered all of the evidence and finds that service connection for the Veteran's lung disabilities, to include obstructive and restrictive lung disabilities, is warranted.  He was injured during service and continued to complain of chest pain and breathing problems subsequent to his injury and initial treatment.  He continued to have symptoms subsequent to service and as a lay person, he is competent to describe the continuation of his symptoms since his accident.  While the VA examiner found no nexus between the Veteran's current lung disabilities and service, the Veteran provided an opinion from a private provider indicating a positive nexus between his current lung disabilities and service.  Both providers offered opinions after reviewing all of the available medical evidence and examining the Veteran.  Both opinions are also supported by adequate rationale.  Thus, the opinions are in equipoise.  However, given the totality of the evidence, including the etiology opinions, complaints and treatment of symptoms during and subsequent to service, and the Veteran's lay statements, the Board finds the preponderance of the evidence favors a finding of service connection for the Veteran's restrictive and obstructive lung disabilities.  The appeal is granted.

B. Jaw

The Veteran believes that he has a jaw condition due to his exposure to rocket fuel during service.  Treatment records from SHMG show complaint of bilateral maxillary pain in June 1998.  

During his August 2011 VA examination, the Veteran described his exposure to rocket fuel during service and said his research indicated that exposure could have an effect on bone density.  He said his private dentist noticed two spots on his x-rays 7 or 8 years ago and had been following the lesions.  No change in the size of the lesions had been noted.  The Veteran reported pain when biting on hard things.  The examiner did not have active service records or radiographs for review.  However, a panoramic radiograph from the Veteran's civilian dentist dated in September 2009 shows a well-defined radiolucency near the inferior border of the mandible beneath tooth #30.  On examination, the examiner observed occlusal wear consistent with a history of bruxism, missing teeth, cracked teeth, and normal range of motion.  The examiner said the Veteran's cracked teeth account for the pain when biting.  Diagnostic testing showed a well-defined oval shape radiolucency of 10mm beneath the apices of tooth #30, near the lower border of the mandible.  It appeared unchanged from 2009.  The examiner found that the cracked teeth were not a result of exposure to chemicals and indicated that teeth are not the same density as bone.  Bone is a dynamic structure with density subject to change.  Enamel and calcium in teeth are not dynamic, so the density does not change except in the surface.  Cracked teeth are the result of trauma, such as bruxism, chewing hard things, or trauma to the face or jaw.  The examiner stated that the diagnosis of the cyst-like lesion could not be determined without a biopsy, but that a biopsy is not indicated because it appears that the lesion is unchanged since his civilian dentist first noticed it.  The examiner stated that the ovoid radiolucency appeared to be a developmental defect in the bone, often called a Stafne bone cyst, which is not actually a cyst and requires no treatment.  The examiner stated that the Veteran has had no symptoms from the lesion and that it has no effect on speech, eating, or employability.  The examiner concluded that the Veteran's cracked teeth are not a result of his exposure to rocket fuel in service.  He also stated that there is insufficient evidence to suggest that his cyst-like lesion was caused by his exposure; thus, he could not resolve that connection without resort to mere speculation.  The lesion caused no disability.

In November 2011, the Veteran's dentist, Dr. E.T., provided a letter addressing the radiographic lesion.  He noted that the Veteran's panoramic radiograph completed in 1996 was normal.  The lesion was detected in 2003.  He indicated that he did not have access to and has not referred the Veteran for a scan to determine whether the lesion is growing.  His examinations have been limited to panoramic radiographs, which provide limited information.  He stated that if the Veteran could be examined by a team of medical specialists, it would be possible that the lesion could be positively identified and its cause established.  Accompanying the letter is Dr. E.T.'s May 2004 request for a consultation from Dr. F.D.  In the request, Dr. E.T. explained that the 2003 x-ray showed a well-defined lesion.  He informed Dr. F.D. that he referred the Veteran to an Ear, Nose and Throat (ENT) specialist, who diagnosed odontogenic cyst.  Dr. E.T. said he took follow-up x-rays in 2004 and that the lesion appeared to be the same size.  In July 2004, Dr. F.D. indicated via telephone conversation, and as noted on the May 2004 letter, that the Veteran had a Stafne bone cyst.  In a July 2004 letter, Dr. F.D. stated that he consulted with Dr. D.C. in the Department of Oral Pathology and they both agreed that the Veteran most likely had a static bone cyst or possibly an osteoporotic bone marrow defect.  Neither finding was significant.  He recommended an additional radiograph in six months to a year to confirm that the lesion was not changing.

The Board has considered all of the evidence but finds service connection for a jaw disability is not warranted because the evidence does not show a disability that is related to service.  First, the lesion did not manifest until approximately 2003.  Second, the Veteran's private providers and the VA examiner concur that the lesion is an odontogenic or Stafne bone cyst, which the VA examiner indicated is an asymptomatic lesion that causes no symptoms.  Dr. F.D. and Dr. D.C. also stated that the finding is not significant.  The VA examiner indicated that while the exact pathology of the cyst is unknown, a biopsy is not warranted since the lesion has been static since it was first noted and is otherwise asymptomatic.

The Board acknowledges the Veteran's request that his claim be remanded for a VA examination with expert providers, to allow for examination and biopsy of the cyst.  See Transcript, 19-20.  However, the Board finds an invasive procedure such as a biopsy is not warranted in this case.  Not only did the VA examiner find that the Veteran likely has a Stafne or odontogenic cyst, but the Veteran's private providers, including an ENT specialist and doctor in the Department of Oral Pathology, determined that he had a Stafne bone cyst in 2004 and that the finding is not significant.  While the Veteran's private provider indicated that medical specialists might be able to positively identify the etiology of the lesion, the provider's suggestion is speculative at best.  Here, the Board finds more probative the findings documented in 2004 from the Veteran's private providers and the findings of the VA examiner, and concludes that in light of the static nature of the lesion, further investigation is not warranted at this time.

The Board has considered the Veteran's lay statements alleging a relationship between the cyst and his exposure to toxic chemicals during service; however, he is not competent to provide an opinion on this matter.  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  In this case, as a layperson, even with consideration of the research articles that he provided, the Veteran does not have the medical expertise to indicate the nature and etiology of the lesion in his jaw.  The lesion is not readily observed and cannot be diagnosed without specialized testing and medical knowledge.  Here, both the Veteran's private providers and the VA examiner found that the lesion is most likely a Stafne cyst, and insignificant finding, without related symptomatology.  Notably, the Veteran reported pain when biting; however, his pain has been attributed to his cracked teeth, which the VA examiner found unrelated to service, to include the Veteran's exposure to toxins.

Consequently, the Board finds that service connection for the asymptomatic lesion of the jaw is not warranted at this time.  There is no competent and credible evidence linking the lesion to the Veteran's period of service.  The preponderance of the evidence being against the claim, service connection is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal for service connection for a kidney disability is dismissed.

The appeal for service connection for a liver disability is dismissed.

Service connection for obstructive and restrictive lung disabilities is granted.

Service connection for a disability of the jaw is denied.





REMAND

The Veteran seeks service connection for a right hand disability and disabilities of the left and right great toe, claimed as due to electrical shock sustained during service.  Service treatment records show the Veteran suffered a high voltage shock in July 1981 and complained of right wrist pain and blisters on his toes.  On examination, the provider documented dorsal mid-wrist tenderness and a 3 by 5 mm wound on both great toes.  In July 1993, the Veteran reported having had recurring right wrist pain since the electrical shock in 1981.  He described occasional paresthesias flowing proximally from the wrist up the arm.  The condition was painful when doing pushups.  He noted weakness of the wrist and stated that he could not hold a hammer or pliers for prolonged periods.

A December 2005 treatment record from SHMG shows the Veteran reported hand pain and that when he would wake at night, he sometimes felt tingling in his hands that abated with movement.  The assessment included carpal tunnel syndrome.

The Veteran had a VA examination in July 2010.  He reported that he was shocked with 3350 volts of electricity in the right hand after grabbing a fuse puller and that the shock affected both great toes.  He described burn marks on the bilateral great toes where the current exited his body.  He noted associated numbness and tingling in the big toes.  He reported that his hand cramps 2 to 3 times per week and lasts 15 to 20 minutes.  He described associated numbness and tingling of the right hand.  The examiner observed that the reported injuries were documented in the claims file.  The examiner noted mild bilateral pes planus and tenderness of the left great toe on palpation.  Diagnostic testing showed mild hallux valgus deformity, bilaterally, with a diminished plantar arch, bilaterally.  The examiner found that the Veteran's in-service injury had resolved with no residuals.  The examiner found pes planus was congenital while hallux valgus was caused by aging.  The examiner did not address the etiology of the reported numbness and tingling of the hand and feet.

During his hearing before the Board, the Veteran reported continued numbness of the right hand and great toes.  He noted that his right leg would shake and his eyes would twitch.

The Board has considered the evidence but finds that the VA examiner did not conduct EMG testing or address the Veteran's reports of tingling, numbness and/or pain in the right hand or toes.  Further, the examiner did not address the December 2005 indication of carpal tunnel syndrome.  Considering the Veteran's in-service injury and report of chronic symptoms since the injury, the Board finds a remand is warranted to schedule a new VA examination to determine if any present symptomatology of the right hand and/or great toes of either foot are related to service.

The Veteran seeks service connection for sleep apnea.  October 2014 VA treatment records show a diagnosis of sleep apnea.  As discussed above, the Board has granted service connection for lung disabilities.  Notably, in the June 2016 correspondence from Dr. J.J.K., he indicated that the Veteran's pulmonary conditions are due to his chemical exposure during service.  While he listed multiple diagnoses, he did not address the Veteran's sleep apnea.  A VA examination has not been provided to determine whether the Veteran's sleep apnea is related to service or to his now service-connected lung disabilities.  Consequently, the Board finds a VA examination must be scheduled to determine the etiology of the Veteran's sleep apnea.

Regarding anxiety disorder, a VA mental health examination was ordered in July 2010.  The examination report was discussed in the August 2010 rating decision; however, a VA mental health examination report dated in 2010 has not been associated with the electronic claims file.  At most, of record is a May 2010 intake assessment.  Thus, on remand, attempts must be made to associate any VA mental health examination reports with the electronic claims file.

Additionally, the Veteran has asserted that his anxiety is worse than currently rated.  The Board observes that the Veteran has not been provided a VA examination since 2010 and that he has had treatment since that time.  On remand, updated VA treatment records must be associated with the claims file and another VA mental health examination must be scheduled to determine the current severity of the Veteran's anxiety disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records, if any.  The VA mental health examination report from 2010 must be associated with the electronic claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his reported symptoms related to the right hand and wrist, and great toes of both feet.  Access to the electronic claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

All necessary testing, to include Electromyography (EMG) studies, must be completed.  If EMG testing is not indicated, the examiner must explain why testing is not necessary.

For any diagnosis of the right hand/wrist, and great toes/feet, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to service, to include the high voltage electric shock the Veteran experienced during service.

The examiner must address the Veteran's reported pain, numbness, and tingling of the right upper extremity and feet and indicate whether any of his symptoms are related to service.  The examiner must also address the indication of carpal tunnel syndrome of the right wrist noted in treatment records from SHMG dated December 2005.

In rendering the opinion, the examiner must consider the lay statements from the Veteran.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  Access to the electronic claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  All necessary testing must be completed and all symptoms reported in detail.

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is related to service, to include his exposure to toxic chemicals, or related to or aggravated by his service-connected obstructive and restrictive lung disabilities.

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If aggravation is present, the examiner should indicate, to the extent possible, the approximate severity of the disorder (i.e., a baseline) before the onset of the aggravation.

In rendering the opinion, the examiner must consider the lay statements from the Veteran.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. Schedule the Veteran for a VA examination to determine the current severity of his service-connected anxiety.  Access to the electronic claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

All necessary studies must be completed and all symptoms documented in detail.

5. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


